Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of June 26, 2016
(the “Effective Date”) by and between United Therapeutics Corporation (the
“Company”) and Michael Benkowitz (the “Executive”).

 

WHEREAS, the Company has employed Executive since April 4, 2011 as Executive
Vice President, Organizational Development (“Initial Start Date”);

 

WHEREAS, the Board of Directors of the Company has appointed Executive as
President and Chief Operating Officer with effect from the Effective Date, and
the Company desires to employ Executive in such a position, subject to the terms
and conditions herein set forth; and

 

WHEREAS, the parties desire this Agreement to supersede and replace on a
going-forward basis all previous or existing agreements between the Company and
Executive relating to the subject matter covered by this Agreement;

 

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows.

 

1.                                      Employment.  Upon the other terms and
conditions hereinafter stated, the Company agrees to employ the Executive and
the Executive agrees to accept employment by the Company for the term set forth
in Section 2 hereof and in the position and with the duties and responsibilities
set forth in Section 3 hereof.  Executive warrants that he is under no
restriction that would prevent him from entering into this Agreement and from
complying with all of its provisions to their fullest extent.

 

2.                                      Term.  The term of the Executive’s
employment under this Agreement will commence on the Effective Date, and end on
the third anniversary of the Effective Date (the “Initial Term”), and thereafter
shall continue from year to year for additional one-year terms (the “Additional
Terms”), unless and until either party shall give notice of such party’s intent
to terminate not less than 60 days prior to the end of the then-current Initial
Term or Additional Term, which termination shall be effective at the expiration
of said term, or until sooner terminated as hereinafter set forth.

 

3.                                      Position and Duties.

 

(a)                                 Executive shall serve as President and Chief
Operating Officer, with such duties and responsibilities (i) as are normally
performed by such an executive of a biotechnology company and (ii) as may be
assigned to Executive from time to time by the Company’s Chairman and Chief
Executive Officer.  The Executive shall report to the Company’s Chairman and
Chief Executive Officer.  The Executive shall at all times exert his best
efforts and loyalty on behalf of the Company and shall devote full time and
attention to such employment.

 

--------------------------------------------------------------------------------


 

(b)                                 Executive shall perform his duties from the
Company’s Research Triangle Park, North Carolina offices, although Executive
will travel as necessary or desirable to fulfill his duties and responsibilities
to the Company.

 

(c)                                  The Executive agrees to abide by all
employment guidelines and policies as may be developed from time to time by the
Company and applicable to all employees of the Company, including, without
limitation, the United Therapeutics Corporation Company Manual, the United
Therapeutics Corporation Securities Trades by Company Personnel Policy, the Code
of Conduct and Business Ethics and the United Therapeutics Corporation Media &
Analyst Communication Policy.

 

4.                                      Compensation and Related Matters.  The
Company shall provide the following compensation and benefits to the Executive:

 

(a)                                 The Company shall pay to the Executive an
annual base salary of $650,000 (the “Base Salary”) such annual base salary to be
subject to review and increase annually by the Company at the Company’s
discretion.  The Base Salary shall be payable semi-monthly or in such other
installments as shall be consistent with the Company’s payroll procedures.  The
Company shall deduct and withhold all necessary social security and withholding
taxes and any other similar sums required by law or authorized by the Executive
with respect to payment of the Base Salary and all other amounts and benefits
payable under this Agreement.

 

(b)                                 Executive is eligible to participate in the
standard health, dental, vision care, short and long-term disability, life
insurance and 401(k) benefits provided to the Company’s employees.  Detailed
benefits information including employee costs will be included in annual
enrollment information as provided to Company employees.  Additionally,
Executive has received a copy of the Employee Handbook that explains many of
United Therapeutics’ policies and procedures, which Handbook is updated from
time to time and is available on the Company’s intranet.

 

5.                                      Expenses.  The Executive shall be
reimbursed by the Company for reasonable travel and other expenses that are
incurred and accounted for in accordance with the Company’s normal practices.

 

6.                                      Vacation.  Executive shall participate
in the Company’s discretionary time off program, which went into effect
January 1, 2016, or such other program or benefit as the Company may offer to
its similarly situated employees.

 

7.                                      Termination of Employment.

 

(a)                                 The Executive’s employment hereunder shall
terminate upon the Executive’s death.

 

(b)                                 The Company may terminate the Executive’s
employment hereunder as set forth in Section 2 above, and under the following
circumstances:

 

2

--------------------------------------------------------------------------------


 

(i)                                     If, as a result of the Executive’s
incapacity or other disability owing to physical or mental illness, the
Executive shall have been unable to perform all of the Executive’s material
duties hereunder by reason of illness, or physical or mental disability or other
similar capacity, with or without reasonable accommodation, which inability
shall continue for more than two (2) consecutive months, the Company may
terminate the Executive’s employment hereunder.

 

(ii)                                  The Company may terminate the Executive’s
employment hereunder for “Cause.”  For purposes of this Agreement, the Company
shall have “Cause” to terminate the Executive’s employment hereunder upon the
(A) failure of the Executive (other than for reasons described in Sections
7(a) and 7(b)(i) hereof) to perform or observe any of the material terms or
provisions of this Agreement;  (B) negligent or unsatisfactory performance of
the Executive’s duties under this Agreement and the failure of the Executive,
within 10 days after receipt of notice from the Company setting forth in
reasonable detail the nature of the Executive’s negligent or unsatisfactory
performance, (i) to provide the Company with a reasonably satisfactory
explanation of the Executive’s actions (or inaction) and (ii) to correct to the
satisfaction of the Company any reasonably identified deficiencies;
(C) employment- or profession-related misconduct or other employment- or
profession-related similar action on the part of the Executive; (D) conviction
of the Executive of a crime involving a felony, fraud, embezzlement or the like;
or (E) misappropriation of the Company funds or misuse of the Company’s assets
by Executive, or other act of dishonesty by Executive.

 

(iii)                               The Company may terminate Executive’s
employment hereunder without “Cause” at any time subject to the compensation
provisions in subsection 8 below.

 

(c)                                  Any termination of the Executive’s
employment by the Company or by the Executive (other than pursuant to
Section 7(a) hereof) shall be communicated by written “Notice of Termination” to
the other party hereto in accordance with Section 12(c) hereof, which shall
indicate the specific termination provision in this Agreement relied upon, if
any, and shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Executive’s employment under
the provision so indicated.

 

(d)                                 For purposes of this Agreement, the “Date of
Termination” shall mean (i) if the Executive’s employment is terminated by the
Executive’s death, the date of the Executive’s death;  (ii) if the Executive’s
employment is terminated pursuant to Section 7(b)(i) hereof, thirty (30) days
after the Notice of Termination; provided, however, that the Executive shall not
have returned to the performance of the Executive’s duties on a full-time basis
during such thirty (30) day period; (iii) if the Executive’s employment is
terminated pursuant to Section 7(b)(ii) hereof, the date specified in the Notice
of Termination (which date, in the case of termination of Executive’s employment
solely pursuant to clause (B) of Section 7(b)(ii) by reason of inadequate
performance, shall not be sooner than thirty (30) days from the date of the
Notice of Termination); and (iv) if the Executive’s employment is terminated for
any other reason, the date on which the Notice of Termination is given.

 

3

--------------------------------------------------------------------------------


 

(e)                                  Following termination of this Agreement,
Executive shall promptly make himself reasonably available to assist the Company
with any information or other requests.

 

8.                                      Compensation Upon Termination.

 

(a)                                 If the Executive’s employment is terminated
by the Executive’s death, the Company shall pay to the Executive’s estate or as
may be directed by the legal representatives of such estate, the Executive’s
full Base Salary through the Date of Termination at the rate in effect at the
time of the Executive’s death.

 

(b)                                 During any period that the Executive fails
to perform the Executive’s duties hereunder solely as a result of incapacity due
to physical or mental illness (“disability period”), the Executive shall
continue to receive the Executive’s full base salary through the Date of
Termination at the rate in effect at the time the Notice of Termination is given
and all other unpaid amounts, if any, to which the Executive is entitled as of
the Date of Termination in connection with any fringe benefits or under any
incentive compensation plan or program of the Company hereof, at the time such
payments are due; provided that payments so made to the Executive during the
disability period shall be reduced by the sum of the amounts, if any, payable to
the Executive at or prior to the time of any such payment under disability
benefit plans of the Company and which amounts were not previously applied to
reduce any such payment.

 

(c)                                  If the Executive shall terminate the
Executive’s employment or the Company terminates the Executive’s employment for
Cause as provided in Section 7(b)(ii) hereof, the Company shall pay the
Executive the Executive’s full Base Salary through the Date of Termination at
the rate in effect at the time the Notice of Termination is given, and the
Company shall have no further obligations to the Executive under this Agreement.

 

(d)                                 Subject to Section 8(e) below, if the
Company terminates Executive’s employment without Cause, the Company shall pay
to Executive a lump-sum amount equal to Executive’s Base Salary for the time
remaining in the then-current Initial Term or Additional Term, payable in a
manner consistent with the Company’s payroll procedures.  Such payments are
subject to Executive executing (and not revoking) a release of claims acceptable
to the Company within twenty-one (21) days following the Date of Termination
(and not revoking such release).

 

(e)                                  Company and Executive are parties to that
certain Change in Control Severance Agreement, dated as of February 14, 2012
(the “CiC Agreement”). Capitalized terms used but not defined in this
Section 8(e) shall have the meanings ascribed to such terms in the CiC
Agreement.  If Executive’s employment with the Company and its Affiliates (i) is
involuntarily terminated by the Company and its Affiliates within one year
following a Change in Control other than due to Cause (as defined in the CiC
Agreement), Total Disability or death, or (ii) is Terminated by Executive for
Good Reason within one year following a Change in Control, subject to Executive
executing a release of claims acceptable to the Company within twenty-one (21)
days following the Date of Termination (and not revoking such release),
Executive shall be entitled to the following (in addition to any

 

4

--------------------------------------------------------------------------------


 

benefits to which Executive is entitled under the CiC Agreement):



(i)                                     (A) all unvested share tracking awards;
(B) all unvested options to purchase shares of the Company’s Common Stock; and
(C) all other awards subject to vesting, in each case granted by the Company to
Executive prior to Executive’s Date of Termination, shall immediately vest in
Executive as of the date of such termination, and the exercise period for each
such previously-granted share tracking award, option or other award, including
those awards previously vested but unexercised, shall be the full remaining
duration of the term of each such share tracking award, option or other award.

 

(f)                                   Compensation to Executive upon termination
described in this Section 8 shall be and is hereby made expressly contingent
upon Executive’s ongoing compliance with non-competition, confidentiality,
non-solicitation, continuing cooperation and all other obligations of Executive
that survive termination of this Agreement.

 

9.                                      Intellectual Property Rights.

 

(a)                                 Assignment of Intellectual Property.  As
between the Company and Executive, Executive agrees that all right, title, and
interest in and to any and all copyrightable material, notes, records, drawings,
designs, logos, inventions, improvements, developments, discoveries, ideas and
trade secrets conceived, discovered, authored, invented, developed or reduced to
practice by Executive, solely or in collaboration with others, during the period
of time Executive is in the employ of the Company (including during Executive’s
off-duty hours), or with the use of Company’s equipment, supplies, facilities,
or Confidential Information (as defined below), and any copyrights, patents,
trade secrets, or other intellectual property rights relating to the foregoing,
except as provided in Section 9(g) below (collectively, “Inventions”), are the
sole property of the Company. Executive also agrees to promptly make full
written disclosure to the Company of any Inventions, and to deliver and assign
and hereby irrevocably assign fully to the Company all of Executive’s right,
title and interest in and to Inventions. Executive agrees that this assignment
includes a present conveyance to the Company of ownership of Inventions that are
not yet in existence. Executive further acknowledges that all original works of
authorship that are made by Executive (solely or jointly with others) within the
scope of and during the period of Executive’s employment with the Company and
that are protectable by copyright are “works made for hire,” as that term is
defined in the United States Copyright Act. Executive understands and agrees
that the decision whether or not to commercialize or market any Inventions is
within the Company’s sole discretion and for the Company’s sole benefit, and
that no royalty or other consideration will be due to Executive as a result of
the Company’s efforts to commercialize or market any such Inventions.

 

(b)                                 Pre-Existing Materials. Executive will
inform the Company in writing before incorporating any inventions, discoveries,
ideas, original works of authorship, developments, improvements, trade secrets
and other proprietary information or intellectual property rights owned by
Executive or in which Executive has an interest prior to, or separate from,
Executive’s employment with the Company, including, without limitation, any such
inventions that are not assigned to the Company pursuant to the terms

 

5

--------------------------------------------------------------------------------


 

of this Agreement (“Prior Inventions”) into any Inventions or otherwise
utilizing any such Prior Invention in the course of Executive’s employment with
the Company; and the Company is hereby granted a nonexclusive, royalty-free,
perpetual, irrevocable, transferable worldwide license (with the right to grant
and authorize sublicenses) to make, have made, use, import, offer for sale,
sell, reproduce, distribute, modify, adapt, prepare derivative works of,
display, perform, and otherwise exploit such Prior Inventions, without
restriction, including, without limitation, as part of or in connection with
such Inventions, and to practice any method related thereto. Executive will not
incorporate any inventions, discoveries, ideas, original works of authorship,
developments, improvements, trade secrets and other proprietary information or
intellectual property rights owned by any third party into any Inventions
without the Company’s prior written permission. Executive represents and
warrants that there are no Prior Inventions.

 

(c)                                  Moral Rights. Any assignment to the Company
of Inventions includes all rights of attribution, paternity, integrity,
modification, disclosure and withdrawal, and any other rights throughout the
world that may be known as or referred to as “moral rights,” “artist’s rights,”
“droit moral,” or the like (collectively, “Moral Rights”). To the extent that
Moral Rights cannot be assigned under applicable law, Executive hereby waives
and agrees not to enforce any and all Moral Rights, including, without
limitation, any limitation on subsequent modification, to the extent permitted
under applicable law.

 

(d)                                 Maintenance of Records. Executive agrees to
keep and maintain adequate, current, accurate, and authentic written records of
all Inventions made by Executive (solely or jointly with others) during the term
of Executive’s employment with the Company. The records will be in the form of
notes, sketches, drawings, electronic files, reports, or any other format that
may be specified by the Company. As between Company and Executive, the records
are and will be available to and remain the sole property of the Company at all
times.  Executive shall notify the Company’s Legal Department of any Inventions
and shall make copies of all documents or reports relating to such Inventions
available to the Company.  Any Invention shall be reported to the Company’s
Legal Department regardless of whether, in Employee’s opinion, a given Invention
is of value to the Company, or is protectable under patent, copyright, or the
laws of any jurisdiction.

 

(e)                                  Further Assurances. Executive agrees to
assist the Company, or its designee, at the Company’s reasonable expense, in
every proper way to secure the Company’s rights in the Inventions in any and all
countries, including the disclosure to the Company of all pertinent information
and data with respect thereto, the execution of all applications,
specifications, oaths, assignments, and all other instruments that the Company
shall deem proper or necessary in order to apply for, register, obtain,
maintain, defend, and enforce such rights, and in order to deliver, assign and
convey to the Company, its successors, assigns, and nominees the sole and
exclusive rights, title, and interest in and to all Inventions, and testifying
in a suit or other proceeding relating to such Inventions. Executive further
agrees that Executive’s obligations under this Section 9(e) shall continue after
the termination of this Agreement.

 

6

--------------------------------------------------------------------------------


 

(f)                                   Attorney-in-Fact. Executive agrees that,
if the Company is unable because of Executive’s unavailability, mental or
physical incapacity, or for any other reason to secure Executive’s signature
with respect to any Inventions, including, without limitation, for the purpose
of applying for or pursuing any application for any United States or foreign
patents or mask work or copyright registrations covering the Inventions assigned
to the Company in Section 9(a), then Executive hereby irrevocably designates and
appoints the Company and its duly authorized officers and agents as Executive’s
agent and attorney-in-fact, to act for and on Executive’s behalf to execute and
file any papers and oaths, and to do all other lawfully permitted acts with
respect to such Inventions to further the prosecution and issuance of patents,
copyright and mask work registrations with the same legal force and effect as if
executed by Executive. This power of attorney shall be deemed coupled with an
interest, and shall be irrevocable.

 

(g)                                  Exception to Assignments; Disclosure for
Ownership Determination. Executive understands that the provisions of this
Agreement requiring assignment of inventions (as defined under
Section 9(a) above) to the Company do not apply to any invention that Executive
developed entirely on Executive’s own time without using the Company’s
equipment, supplies, facilities, trade secret information or Confidential
Information, except for those inventions that (i) relate to the Company’s
business or actual or demonstrably anticipated research or development, or
(ii) result from any work performed by Executive for the Company.  Executive
will advise the Company promptly in writing of any inventions that Executive
believes meet the criteria for this exception, to permit a determination of
ownership by the Company.  Any such disclosure will be received in confidence.

 

(h)                                 Infringement Actions.  In the event that the
Company shall bring an infringement suit against any third parties or shall be
sued by any third parties as a result of Executive’s authorship or creation,
including any addition and/or modification of the aforementioned Inventions,
Executive agrees to cooperate reasonably without charge to the Company, but at
its request and expense, in defending against or prosecuting any such suit. 
This right shall be cumulative to any other rights of the Company hereunder.

 

10.                               Obligation of Confidentiality and
Non-Competition.

 

(a)                                 Executive agrees that Executive has a
fiduciary duty to the Company and that Executive shall hold in confidence and
shall not, except in the course of performing Executive’s employment obligations
or pursuant to written authorization from the Company, at any time during or for
three years after termination of Executive’s relationship with the Company
knowingly (a) directly or indirectly reveal, report, publish, disclose or
transfer the Confidential Information or any part thereof to any person or
entity; (b) use any of the Confidential Information or any part thereof for any
purpose other than for the benefit of the Company; (c) assist any person or
entity other than the Company to secure any benefit from the Confidential
Information or any part thereof or (d) solicit (on Executive’s behalf or on
behalf of any third party) any employee of the Company for the purpose of
providing services or products which Executive is prohibited from providing
hereunder.

 

7

--------------------------------------------------------------------------------


 

(b)                                 Executive agrees that all Confidential
Information, as defined below, shall belong exclusively and without any
additional compensation to the Company.  For the purposes of this Agreement,
“Confidential Information” shall mean each of the following:  (a) any
information or material proprietary to the Company or designated as confidential
either orally or in writing by the Company; and (b) any information not
generally known by non- Company personnel; and (c) any information which
Executive should know the Company would not care to have revealed to others or
used in competition with the Company; and (d) any information which Executive
made or makes, conceived or conceives, developed or develops or obtained or
obtains knowledge or access through or as a result of Executive’s relationship
with the Company (including information received, originated, discovered or
developed in whole or in part by Executive) from the initial date of Executive’s
employment with the Company.

 

(c)                                  Executive agrees not to accept employment
from, nor render services in any capacity for, nor have any other business
relationships with, nor engage in any business activity in which it would be
useful or helpful to Executive or others with whom he is associated for
Executive to use or disclose Confidential Information of the Company, with a
“Competing Organization”, meaning any person or organization which is engaged
in, or about to become engaged in, research on, or development, production,
marketing, leasing, selling, licensing or servicing of, a Competing Product. 
Competing Organizations may include, but are not necessarily limited to, Gilead
Sciences, Inc., GlaxoSmithKline PLC, Teva Pharmaceuticals USA, Inc., Sandoz
Inc., Bayer AG, Actelion Ltd, Pfizer, Inc., Actavis Laboratories FL, Inc.,
SteadyMed Ltd. and their respective affiliates, and any other company that
develops or markets any subsequently approved therapy for the treatment of
pulmonary arterial hypertension, for a period of one (1) year following
Executive’s last receipt of compensation from the Company, whether the
termination of Executive’s employment by either party was with or without Cause.
As used in this Agreement, a “Competing Product” means any product, system or
service, in existence or under development, of any person or organization other
than United Therapeutics which is the same as or similar to, and competes with,
a product, process, system or service upon which Executive worked (in either a
sales or a non-sales capacity) during the last three years of his or her
employment by United Therapeutics or about which Executive acquired Confidential
Information in the course of his or her employment with United Therapeutics. 
Competing Products may include, but are not necessarily limited to, Flolan,
Veletri, Ventavis, Tracleer, Revatio, Opsumit, Adempas, Letairis, Uptravi, and
other subsequently approved therapies for the treatment of pulmonary arterial
hypertension. The parties acknowledge that the Company’s business after the date
of this Agreement may evolve into other or additional areas and activities. 
Executive and the Company agree that the terms of this Section 10(c) relating to
non-competition are reasonable in scope and length and are necessary for the
protection of the Company.  In the event that a court finds the scope of this
provision to be unreasonably broad or if the length of time of this provision is
found to be unreasonably long, an arbitrator or court, as applicable, shall
narrow the scope or shorten the length of time to the extent required to render
the provision reasonable and enforceable and shall enforce the provision as so
narrowed.

 

(d)                                 While employed by the Company and for a
period of one (1) year following Executive’s last receipt of compensation from
the Company, whether the termination of Executive’s employment by either party
was with or without Cause, the

 

8

--------------------------------------------------------------------------------


 

Executive will not (i) hire, induce, attempt to hire, assist in hiring, or cause
to be hired, directly or indirectly, by another person or organization, any
person who was an employee of the Company, and (ii) identify, or furnish any
information about, any other employee of the Company to any other person or
organization for the purpose of assisting or facilitating the hiring efforts of
such other person or organization.

 

(e)                                  Return of Materials.

 

(i)                                     Definition of Electronic Media Equipment
and Electronic Media Systems. Executive understands that “Electronic Media
Equipment” includes, but is not limited to, computers, external storage devices,
thumb drives, handheld electronic devices, telephone equipment, and other
electronic media devices. Executive understands that “Electronic Media Systems”
includes, but is not limited to, computer servers, messaging and email systems
or accounts, and web-based services (including cloud-based information storage
accounts), whether provided for Executive’s use directly by the Company or by
third-party providers on behalf of the Company.

 

(ii)                                  Return of Company Property. Executive
understands that anything that Executive created or worked on for the Company
while working for the Company belongs solely to the Company and that Executive
cannot remove, retain, or use such information without the Company’s express
written permission. Accordingly, upon separation from employment with the
Company or upon the Company’s request at any other time, Executive will
immediately deliver to the Company, and will not keep in Executive’s possession,
recreate, or deliver to anyone else, any and all Company property, including,
but not limited to, Confidential Information, all Company equipment including
all Company Electronic Media Equipment, all tangible embodiments of the
Inventions, all electronically stored information and passwords to access such
property, Company credit cards, records, data, notes, notebooks, reports, files,
proposals, lists, correspondence, specifications, drawings, blueprints,
sketches, materials, photographs, charts, any other documents and property, and
reproductions of any of the foregoing items.

 

(iii)                               Return of Company Information on Company
Electronic Media Equipment. In connection with Executive’s obligation to return
information to the Company, Executive agrees that Executive will not copy,
delete, or alter any information, including personal information voluntarily
created or stored, contained upon Executive’s Company Electronic Media Equipment
before Executive returns the information to the Company.

 

(iv)                              Return of Company Information on Personal
Electronic Media Equipment. In addition, if Executive has used any personal
Electronic Media Equipment or personal Electronic Media Systems to create,
receive, store, review, prepare or transmit any Company information, including
but not limited to, Confidential Information, Executive agrees to make a prompt
and reasonable search for such information in good faith, including reviewing
any personal Electronic Media Equipment or personal Electronic Media Systems to
locate such information and if Executive locates such information Executive
agrees to notify the Company of that fact and then provide the Company with a
computer-useable copy of all such Company information from those equipment and
systems. Executive agrees to cooperate reasonably with the Company to verify
that the necessary copying is completed

 

9

--------------------------------------------------------------------------------


 

(including, upon request, providing a sworn declaration confirming the return of
property and deletion of information), and, upon confirmation of compliance by
the Company, Executive agrees to delete and expunge all Company information.

 

(v)                                 No Expectation of Privacy in Company
Property. Executive understands that Executive has no expectation of privacy in
Company property, and Executive agrees that any Company property situated on
Company premises, or held by third-party providers for the benefit of the
Company, is subject to inspection by Company personnel at any time with or
without further notice. Executive also understands and agrees that as it relates
to the Company’s desire to protect its confidential and proprietary information,
Executive has no expectation of privacy as to any personal Electronic Media
Equipment or personal Electronic Media Systems that Executive has used for
Company purposes. Executive further agrees that the Company, at its sole
discretion, may have access to such personal Electronic Media Equipment or
personal Electronic Media Systems to retrieve, destroy, or ensure the permanent
deletion of Company information from such equipment or systems. Executive also
consents to an exit interview and an audit to confirm Executive’s compliance
with this Section 10, and I will certify in writing that I have complied with
the requirements of this Section 10.

 

11.                               Protected Activity.  Executive understands
that nothing in this Agreement shall in any way limit or prohibit Executive from
engaging for a lawful purpose in any Protected Activity. For purposes of this
Agreement, “Protected Activity” shall mean filing a charge or complaint, or
otherwise communicating, cooperating, or participating with, any state, federal,
or other governmental agency, including the Securities and Exchange Commission,
the Equal Employment Opportunity Commission, and the National Labor Relations
Board. Notwithstanding any restrictions set forth in this Agreement, Executive
understands that he is not required to obtain authorization from the Company
prior to disclosing information to, or communicating with, such agencies, nor is
Executive obligated to advise the Company as to any such disclosures or
communications. Notwithstanding the foregoing, in making any such disclosures or
communications, Executive agrees to take all reasonable precautions to prevent
any unauthorized use or disclosure of any information that may constitute
Confidential Information to any parties other than the relevant government
agencies. Executive further understands that “Protected Activity” does not
include the disclosure of any Company attorney-client privileged communications,
and that any such disclosure without the Company’s written consent shall
constitute a material breach of this Agreement.  In addition, Executive hereby
acknowledges that the Company has provided him with notice in compliance with
the Defend Trade Secrets Act of 2016 regarding immunity from liability for
limited disclosures of trade secrets.  The full text of the notice is attached
hereto as Exhibit A.

 

12.                               Miscellaneous.

 

(a)                                 Entire Agreement.  This Agreement contains
the entire agreement between the parties hereto relating to the subject matter
hereof, and this Agreement supersedes all prior understandings and agreements,
whether oral or written, relating to the employment of the Executive by the
Company.

 

10

--------------------------------------------------------------------------------


 

(b)                                 Assignment.  This Agreement shall not be
assignable or otherwise transferable by either party hereto, but any amounts
owing to Executive upon the Executive’s death shall inure to the benefit of the
Executive’s heirs, legatees, legal representatives, executor or administrator. 
Notwithstanding the foregoing, this Agreement applies with the prior written
consent of the Executive, which consent shall not be unreasonably withheld. 
This Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and any such respective heirs, legatees, executors,
administrators, representatives, successors and assigns.

 

(c)                                  Notices.  All notices, demands, requests or
other communications which may be, or are required to be given, served or sent
by any party to any party pursuant to this Agreement shall be in writing and
shall be mailed by first class, registered or certified mail, return receipt
requested, postage prepaid, or transmitted by hand delivery, telegram or telex
and addressed as follows:

 

If to the Executive:

Michael Benkowitz

 

[Address on file with Human Resources Dept.]

 

 

If to the Company:

United Therapeutics Corporation

 

1040 Spring Street

 

Silver Spring, Maryland 20910

 

Attn: General Counsel

 

(d)                                 Amendment; Waiver.  This Agreement shall not
be amended, altered, modified or discharged except by an instrument in writing
duly executed by the Executive and the Company.  Neither the waiver by the
parties hereto of a breach of, or default under, any of the provisions of this
Agreement, nor the failure of either of the parties, on one or more occasions,
to enforce any of the provisions of this Agreement or to exercise any right or
privilege hereunder, shall thereafter be construed as a waiver of any such
provisions, rights or privileges hereunder.

 

(e)                                  Severability.  The invalidity or
unenforceabilty of any provision or provisions of this Agreement shall not
affect the validity or enforceability of any other provisions of this Agreement,
which shall remain in full force and effect.

 

(f)                                   Applicable Law.  This Agreement and the
rights and obligations of the parties under this Agreement shall be construed,
interpreted and enforced in accordance with the laws of the State of Maryland,
exclusive of the choice-of-laws rules thereunder.  The parties hereby
irrevocably consent and submit to the exclusive jurisdiction of the courts
located in the State of Maryland in connection with any suit, action or other
proceeding concerning the interpretation or enforcement of this Agreement.  Each
party waives and agrees not to assert any defense that such courts lack
jurisdiction, venue is improper, inconvenient forum or otherwise.

 

(g)                                  Survival.  It is the express intention and
agreement of the parties hereto that the provisions of Sections 7(e), 8, 9, 10
and 12 hereof shall survive the termination of employment of the Executive.  In
addition, all obligations of the Company to make payments

 

11

--------------------------------------------------------------------------------


 

hereunder shall survive any termination of this Agreement on the terms and
conditions set forth.

 

(h)                                 Execution.  To facilitate execution, this
Agreement may be executed in as many counterparts as may be required; and it
shall not be necessary that the signatures of, or on behalf of, each party, or
that the signatures of all persons required to bind any party, appear on each
counterpart; but it shall be sufficient that the signature of, or on behalf of,
each party, or that the signatures of the persons required to bind any party,
appear on one or more of the counterparts.  All counterparts shall collectively
constitute a single agreement.  It shall not be necessary in making proof of
this Agreement to produce or account for more than a number of counterparts
containing the respective signatures of, or on behalf of, all of the parties
hereto.

 

(i)                                     Covenant of Further Assurances.  Upon
the request of the Company, Executive shall execute and deliver such documents
and take such actions as may be reasonably requested in order to carry out the
intent and purposes of this Agreement, including but not limited to executing
all documents necessary or desirable to protect the Company’s rights in and
title to any work (or tangible expression of an idea) that Executive creates or
contributes to the Company in the course of Executive’s employment hereunder.

 

IN WITNESS WHEREOF, the undersigned have duly executed this Agreement, or have
caused this Agreement to be duly executed on their behalf, as of the date first
above written.

 

 

UNITED THERAPEUTICS CORPORATION

 

 

 

 

/s/ Michael Benkowitz

 

/s/ Martine Rothblatt

Michael Benkowitz

By: Martine Rothblatt, PhD

 

12

--------------------------------------------------------------------------------


 

EXHIBIT A

 

NOTICE OF RIGHTS

 

SECTION 7 OF THE DEFEND TRADE SECRETS ACT OF 2016

 

“IMMUNITY FROM LIABILITY FOR CONFIDENTIAL DISCLOSURE OF A TRADE SECRET TO THE
GOVERNMENT OR IN A COURT FILING—

 

(1) IMMUNITY.—An individual shall not be held criminally or civilly liable under
any Federal or State trade secret law for the disclosure of a trade secret
that—(A) is made—(i) in confidence to a Federal, State, or local government
official, either directly or indirectly, or to an attorney; and (ii) solely for
the purpose of reporting or investigating a suspected violation of law; or
(B) is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal.

 

(2) USE OF TRADE SECRET INFORMATION IN ANTI-RETALIATION LAWSUIT.—An individual
who files a lawsuit for retaliation by an employer for reporting a suspected
violation of law may disclose the trade secret to the attorney of the individual
and use the trade secret information in the court proceeding, if the
individual—(A) files any document containing the trade secret under seal; and
(B) does not disclose the trade secret, except pursuant to court order.”

 

--------------------------------------------------------------------------------